Lawrence, J.
It has been held that the striking out of portions of a complaint as irrelevant and redundant is discretionary, anu that great latitude should be allowed, in equitable actions especially, in setting forth in the complaint whatever, in good faith, the plaintiff thinks may be important. 8 Hun, 361. In that case the court says: “Irrelevant and redundant allegations hurt no one. It is not, therefore, an absolute right to have them stricken out. The court should exercise a discretion. It might reasonably strike out matter which is plainly and on the first glance seen to be impertinent. But it should use this power with reluctance and caution. There is little benefit in motions of this kind, and there may be much harm. Immaterial evidence can always be rejected at the trial.” And the court, after stating the rule as to equitable actions above referred to, and without deciding as to the materiality of the allegations which had been stricken out at Special Term, reversed the order of that tribunal, with costs.
Motion denied.